of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about October 20, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of assault in the second degree and menacing in the third degree, and placed him in the custody of the Office of Children and Family Services for a period of up to 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s credibility determinations. The evidence, including testimony that appellant said “Got you!” after injuring the victim, supported the conclusion that appellant intended to cause physical injury. We have considered and rejected appellant’s remaining arguments. Concur—Saxe, J.E, Friedman, Williams, Catterson and Malone, JJ.